Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 19, 2018

                                     No. 04-18-00757-CR

                                    Loribeth MARTINEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 15-08-11761-CR
                        Honorable Camile G. Dubose, Judge Presiding


                                        ORDER
         The trial court imposed sentence on September 4, 2018. Appellant’s notice of appeal was
due to be filed by October 4, 2018. See TEX. R. APP. P. 26.2(a). On October 11, 2018, Appellant
filed a notice of appeal, and on October 18, 2018, Appellant filed a motion for extension of time
to file a notice of appeal.
       Appellant’s motion for extension of time to file the notice of appeal is GRANTED;
Appellant’s notice of appeal is deemed timely filed. See id. R. 26.3.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court